Moyer v Moyer (2021 NY Slip Op 05664)





Moyer v Moyer


2021 NY Slip Op 05664


Decided on October 18, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 18, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, CURRAN, TROUTMAN, AND DEJOSEPH, JJ.


937 CA 20-01275

[*1]DAVID K. MOYER AND MARGARET MAHAR, PLAINTIFFS-RESPONDENTS,
vMYRON W. MOYER, III, DEFENDANT-APPELLANT. 


BOND, SCHOENECK & KING, PLLC, BUFFALO (JAY A. ORGANEK OF COUNSEL), FOR DEFENDANT-APPELLANT.
HARDY MARBLE, LLP, LOCKPORT (BRADLEY D. MARBLE OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeal from a decision of the Supreme Court, Niagara County (Ralph A. Boniello, III, J.), entered September 21, 2020. The decision denied defendant's motion to dismiss the complaint. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Kuhn v Kuhn , 129 AD2d 967, 967 [4th Dept 1987]).
Entered: October 18, 2021
Ann Dillon Flynn
Clerk of the Court